Citation Nr: 0020257	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a chronic thyroid 
disorder.  

2. Entitlement to service connection for a right arm 
disorder.  

3. Entitlement to service connection for chronic headaches.  

4. Entitlement to a rating in excess of 20 percent for the 
residuals of a fracture of the cervical spine.  

5. Entitlement to a compensable rating for the residuals of a 
fracture of the left hand.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran has approximately 16 years of active duty 
terminating with his retirement in March 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for the residuals of a cervical spine fracture and residuals 
of a left hand fracture and denied service connection for a 
thyroid disorder, right arm disorder, and disability 
manifested by headaches.  The veteran has appealed the 
initial ratings assigned for the disorders for which service 
connection was granted.  


FINDINGS OF FACT

1. A chronic thyroid disorder is not currently demonstrated.  

2. A chronic right arm disorder is not currently 
demonstrated.  

3. The claim for service connection for headaches is 
plausible.  

4. The residuals of a fracture of the cervical spine are 
manifested by slight limitation of motion and a 
compression of the C6 vertebra.  

5. The residuals of a fracture of the left hand, the major 
extremity, are currently asymptomatic.  


CONCLUSIONS OF LAW

1. The veteran's claim for service connection for a thyroid 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

2. The veteran's claim for service connection for a right arm 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 

3. The claim for service connection for headaches is well 
grounded.  38 U.S.C.A. §  5107 (West 1991).

4. The criteria for a rating in excess of 20 percent for the 
residuals of a fracture of the cervical spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5285 (1999).  

5.   The criteria for a compensable rating for the residuals 
of a fracture of the left hand, the major extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability.  That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

A review of the service medical records shows that he was 
hospitalized in September 1982 for a compression fracture of 
the C5-C6 and central cord syndrome following an automobile 
accident.  The veteran was seen for complaints of headaches 
in July 1985 which had been present for two years.  The 
impression was tension headaches.  He was seen at the 
dispensary in February 1986 for discomfort in the right arm.  
He was status post neck fracture two years.  He denied 
weakness, numbness and tingling of the right arm.  The 
impression was no disease identified.  During a July 1990 re-
enlistment examination the veteran reported that his 
headaches had decreased since they began years ago.  

In November 1990 he was seen at the dispensary for discomfort 
on swallowing.  The impression was enlarged thyroid.  In 
December 1990 he underwent a thyroid scan.  The impression 
was small diffuse goiter.  He was placed on Synthroid.  He 
was seen in April and June 1992.  When evaluated in June 1992 
the impression was mild globular thyroid.  It was remarked 
that the veteran was clinically and biochemically euthyroid.  
Following a June 1992 thyroid scan the impression was 
euthyroid.  He was seen in August 1992, January 1994, and 
June 1994 for several complaints, to include headaches.

At the time of the August 1995 retirement examination, the 
veteran reported that he had frequent headaches for a few 
years.  Currently he had infrequent headaches, 2 per month.  
He reported soreness and trouble swallowing. It was remarked 
that there were no symptoms of thyroid disease at this time. 
All pertinent systems were clinically evaluated as normal. 

VA examinations were conducted in March 1998.  At that time, 
the veteran complained of difficulty swallowing.  He 
indicated that he underwent several thyroid blood studies 
during service which were reportedly negative.  He was placed 
on Synthroid for one month without relief.  Over the next 
several months the symptoms disappeared.  He reported that he 
had these symptoms on rare occasions.  The examination showed 
no pertinent abnormality.  The thyroid was not enlarged and 
not tender.  The diagnosis was no thyroid or parathyroid 
disease found.

During a VA orthopedic examination the clinical history 
revealed that the veteran sustained a fracture of the fifth 
and sixth cervical vertebrae in 1982.  He underwent a fusion 
of the C5-C6.  He complained of occasional occipital 
headaches.  He stated that his right arm felt weak.

The examination showed that the strength of the upper 
extremities was 5/5.  There was full range of motion of the 
right elbow, right shoulder and right wrist.  There was no 
diagnosis regarding the right arm or headaches.

To summarize, the veteran's statements describing the symptoms 
of a disorder are competent evidence.  However, the veteran is 
not qualified to make medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this regard, 
although the veteran did have complaints relative to his right 
arm and thyroid during service, the recent VA examinations 
showed no evidence of a thyroid disorder or a right arm 
disability.  Accordingly, without competent medical evidence 
demonstrating the presence of a current disability involving 
the right arm or thyroid, the claims are not well goundou and 
must be denied. 

Concerning the headaches, the service medical records show 
that the veteran was seen on several occasions for headaches.  
During the recent VA examination he reported occasional 
headaches.  The Board finds that this evidence tends to show 
that the veteran may have a chronic headache disorder which 
began in service. Accordingly, the claim is well grounded.


II.  Increased Ratings

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon an average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).

Service medical records show that the veteran sustained a 
fracture of the cervical spine in an automobile accident 
while on active duty in 1982.  He also sustained a fracture 
of the middle finger of the left hand, the major extremity, 
during service.  

A VA orthopedic examination was conducted in March 1998.  At 
that time, it was reported that he had sustained a fracture 
of the middle finger of the left hand while wrestling, but 
that the hand was currently asymptomatic.  It was noted that 
he was left hand dominant.  He reported that his neck was 
occasionally stiff and he experienced a sting-like pain in 
his neck when he rotated his head to either side.  
The examination showed that the cervical spine was straight, 
with the usual lordotic curve.  There was an old, healed 
incision over the spinous processes of C4, C5, and C6.  There 
was no localized tenderness or muscle spasm in the cervical 
area.  There was full range of motion about the cervical 
spine except for complaints of pain on rotation to the right 
at approximately 50 degrees.  Reflexes and sensation were 
intact throughout both upper extremities.  Muscle strength at 
the shoulder, elbow and wrist was 5/5.  An examination of the 
left hand showed a normal contour.  There was no localized 
tenderness.  He was able to make a tight fist.  He had full 
range of motion of all the small joints of all the fingers of 
the "right hand".

X-ray of the left hand showed a 4 by 2-mm smoothly outlined 
osseous density contiguous with the proximal portion of the 
proximal phalanx of the left middle finger, medially.  This 
was presumed to be a residual of old trauma.  X-rays of the 
cervical spine showed good alignment of the spine, with a 
mild anterior compression of the C6 vertebral body.  There 
was a tiny bony bridge anteriorly between C5 and C6.  Wire 
sutures were noted posteriorly transfixing the spinous 
processes of C5 and C6.  There was a presumptive surgical 
resection of the posterior portions of the spinous processes 
of these vertebra.  The diagnoses were status post operative 
fusion of C5 and C6 and old healed fracture of the left hand, 
no sequelae.  

A neurological examination for VA purposes showed full 
strength in the upper and lower extremities with normal 
sensation and symmetric reflexes throughout.  No long tract 
signs were present Tinel's and Phalen sign were negative at 
the wrist.  Adson's maneuver was negative, bilaterally.  
Range of motion of the neck was slightly reduced at the end 
points.  There was no pain in the neck to palpation and no 
spasm present.  The impression was normal neurological 
examination with no evidence of cervical or peripheral nerve 
entrapment.


a) Cervical Spine

The RO has assigned a 20 percent rating for the postoperative 
residuals, fracture of the C5-C6 in accordance with the 
criteria set forth in the 38 C.F.R. Part 4, Diagnostic Codes 
5285, 5290.

Diagnostic Code 5285 provides for the evaluation of residuals 
of a fracture of the vertebra.  With cord involvement, 
bedridden, or requiring a long leg braces, a 100 percent 
rating is warranted.  Special monthly compensation must also 
be considered, as should lesser involvement for limited 
motion or nerve paralysis.  Without cord involvement, with 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent rating is warranted.  In other cases the rating 
should be made in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body. 

For slight limitation of motion of the cervical spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 30 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.  

Favorable ankylosis of the cervical spine warrants a 30 
percent evaluation. Unfavorable ankylosis of the cervical 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet.App. 202, 205-07 (1995).

The current rating for the residuals of a fracture of the 
cervical spine consists of a 10 evaluation for slight 
limitation of motion of the cervical spine and 10 percent for 
a demonstrable deformity of the C6 vertebra, for a combined 
evaluation of 20 percent. 

To summarize, the veteran's statements describing symptoms 
associated with his disabilities are considered competent 
evidence.  However, these statements must be viewed in 
conjunction with the medical evidence of record.  

In this regard, the recent VA examinations showed only slight 
limitation of motion of the cervical spine with complaints of 
pain those on rotation to the right.  There was no evidence 
of muscle spasm.  Additionally, there was no impairment of 
strength in the upper or lower extremities.  There was no 
evidence of ankylosis.  X-rays showed compression the C6 
vertebra.

Based on these finding, it is the Boards judgment that a 
rating in excess of 20 percent is not warranted.  The Board 
also finds that the clinical data which has been assembled in 
connection with the veteran's claim adequately portrays the 
extent of functional impairment attributable to the veteran's 
cervical spine disability as set forth in the DeLuca case and 
is consistent with the current 20 percent rating. 


b) Left Hand 

The veteran's hand fracture residuals are rated as ankylosis 
of the middle finger.  For ankylosis at a favorable or 
unfavorable angle, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Code 5226.  

During the recent VA examination, the veteran had no 
complaints relative to his left hand.  Additionally, the 
physical examination showed no abnormality.  It is noted that 
the VA examiner found no sequelae from that injury.  The only 
residual noted was X-ray evidence that the fracture had, in 
fact, occurred.  Accordingly, a compensable rating is not 
warranted.  

Additionally, the disability evaluations currently assigned 
for the cervical spine and left hand disabilities are the 
highest ratings warranted during the appeal period.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

The claims for service connection for a thyroid disorder and 
a right arm disorder are denied.  Increased ratings for the 
residuals of a fracture of the cervical spine and for the 
residuals of a fracture of the left hand, the major 
extremity, are denied.  


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for headaches is well grounded, the VA has 
a statutory duty to assist the veteran in the development of 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).

The service medical record shows that the veteran was seen on 
several occasions for complaints of headaches.  As such, the 
Board is of the opinion that a thorough and contemporaneous 
examination, is required prior to further adjudication of 
this matter.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development:

A VA neurological examination should be 
conducted in order to determine the 
nature and severity of any headache 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  All tests deemed 
necessary should be performed.  Following 
the examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render an 
opinion as to whether the veteran has a 
chronic headache disorder and, if yes, 
whether it is as likely as not that the 
current headaches are related to service.  
A complete rational of any opinion 
expressed should be included in the 
examination report.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

